DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 E.C., The Mother and R.S., The Father,
                              Appellants,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                      Nos. 4D18-11 and 4D18-202

                               [March 29, 2018]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Yael Gamm, Judge; L.T. Case No. 1999-
10528.

    Veronica L. Robinson of Law Offices of E.F. Robinson, P.A., Lauderhill,
for appellant, E.C., the mother.

   Sean Conway, Fort Lauderdale, for appellant, R.S., the father.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee, Department of
Children and Families.

   Thomasina Moore and Laura J. Lee, Sanford, and Shannon McLin
Carlyle of The Carlyle Appellate Law Firm, Orlando, for appellee, Guardian
Ad Litem.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.